 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.T.P. Corporation,Jam Handy Productions Division,A Wholly-Owned Subsidiary of Tele-Tape Produc-tions, Inc.andLocal737, LaboratoryTechnicians,InternationalAlliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators ofthe United States and Canada,AFL-CIO. Case 7-CA-8066May 3, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 15, 1970, Trial Examiner Anne F.Schlezinger issued her Decision in this proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejuci-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.''The Respondent filed with the Board an affidavit and other documentsin support of its motion to dismiss the complaint and its contention that ithas already complied with the Trial Examiner's recommended Order thatthe Respondent reinstate the Retirement Income Plan. As these documentsare not relevant to the Trial Examiner's conclusion, with which we agree,that the Respondent violated Section 8(a)(5) and (1) of the Act as allegedin the complaint, the motion to dismiss the complaint is denied. In theabsence of agreement by the other parties to the facts offered in thesedocuments, and as such facts even if true do not cover the entire scope ofthe Trial Examiner's recommended Order, we shall leave to compliance anydetermination of the effect of the Respondent's purported reinstatement ofthe Plan.'Westinghouse Electric Corporation,188 NLRB No. 126, cited andrelied on by our dissenting colleague, is clearly distinguishable in that therethe reservation clause was contained in a document executed by both theemployer and the union. We would also see no material distinction if theinstant case contained equally clear evidence of a conscious and unequivocalwaiver by the Union.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, T.T.P. Corporation, Jam Handy ProductionDivision, aWholly-Owned Subsidiary of Tele-TapeProductions, Inc.,Detroit,Michigan, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order.CHAIRMAN MILLER,dissenting:I cannot agree with my colleagues that the Respond-ent's unilateral termination of the Retirement IncomePlan violated Section 8(a)(5) and (1) of the Act.The Union has represented the employees here in-volved since 1941.When, in 1965, the Respondent'sprecedessor unilaterally instituted this Retirement In-come Plan, it gave all employees a booklet explainingthe Plan. Not only did this booklet describe in layman'slanguage how the Plan would operate, but it also setforth verbatim all the provisions of the Plan itself. Arti-cle IX of the Plan, entitled"Amendment-Termination-Limitation" specificallyprovides in Section 9.1 that:The Company hopes and expects to continue thePlan indefinitely but necessarily reserves the rightto amend the Plan at any time or from time to timefor any reason or to terminate the Plan in its en-tirety. The Company does not undertake to main-tain the Plan or the Trust in effect or existence forany fixed or minimum period.All employees, and the Union, were therefore clearlyinformed that one of the provisions of the Plan was aspecific and unequivocal reservation to the Employer ofthe right to amend or terminate the Plan. Merle Rose,the Union's business representative at the time the Planwas instituted, admitted that he was aware of the factthat the Plan contained a provision that the Employercould terminate it at any time. Between the time thePlan was instituted and the time the Respondent ter-minated it, the Union negotiated three collective-bar-gaining agreements with the Respondent's predecessorand the Respondent and failed to mention the Plan orany of its provisions during any of those negotiations.In fact, at no time has the Union ever voiced any objec-tion to the article IX termination clause or any otherprovision.Right-to-terminate clauses similar to the one in thisPlan are commonly found in pension plans and, indeed,are standard in virtually all nonnegotiated plans. Whensuch plans become the subject of collective bargaining,the resultant agreement, therefore, customarily con-tains a provision clarifying the status of such a clause.The 1970-1973 General Motors Corporation-UnitedAubomobile Workers agreement is a reasonably typical190 NLRB No. 48 T.T.P. CORP241example of the effect of negotiations on such a clause.The General Motors Hourly-Rate Employees PensionPlan, attached to the basic collective-bargaining agree-ment, provides in article IX, section 1, thereof:The Corporation reserves the right to amend,modify, suspend or terminate the Plan by action ofitsBoard of Directors,provided, however, that nosuch action shall alter the Plan or its operation... in respect of employes who are represented un-der a collective bargaining agreement in contraven-tion of the provisions of any such agreementper-taining to pension benefits and supplementalallowances as long as any such agreement is ineffect.' [Emphasis supplied.]A similar typical negotiated restriction on the custom-ary right-to-terminate provision is found in the mostrecent contract between The Boeing Company and In-ternationalAssociation of Machinists,' and anotherwording may be found in the 1965-1967 Goodyear Tire& Rubber Company-United Rubber Workers con-tract.5These are examples of what must be obvious-thatunions are well aware that such unilateral amendmentand termination provisions can and must be amendedthrough negotiations if there is to be an effective guar-antee of the continuance of the continuance of theplans. In view of this common practice among partiesaddressing themselves to this matter to bargain aboutsuch termination clauses, it seems fair to construe theUnion's failure here to negotiate or even seriously topropose a clarification of the termination provision ofthe Plan as tacit acquiescence in Respondent's clearlydefined right unilaterally to terminate or modify thePlan.The Trial Examiner correctly found that the Retire-ment Income Plan was not physically part of the collec-tive-bargaining agreement now in force between theparties. The Trial Examiner further stated that, "ThePlan had been in existence for years and had becomean integral part of the existing conditions of employ-ment on which the employees had a right to rely." TheRespondent convincingly argues, however, that it isimpossible legally to justify the Trial Examiner's rea-soning that, on one hand, the clauses in the Plan pro-viding benefits for the employees are a vested and ex-pected right governed by those provisions of the Plan,while on the other hand disavowing the "troublesome"termination clause found in article IX which is as mucha part of the Plan as are any of the benefit clauses. Itmay be, as the Trial Examiner states, and as some caseshave held, that "Silence as to retirement and pension inBureau ofNational Affairs, Inc.,CollectiveBargaining-Negotiationsand Contracts,21 97Id.at 20.19.Idat 21.937the collective bargaining contracts did not constituterelinquishment of the Union's statutory right to bar-gain about retirement and pensions." However, theTrial Examiner here has gone further than merely say-ing that "Silence is not a waiver" and has ruled thatsilence had the effect of amending the Retirement In-come Plan by eliminating section 9.1 of article IX. Asthe Respondentargues,if the plan is to be given effect,itmust be given effectin toto.IIwould therefore find that, since the Union neverquestioned any part of the Retirement Income Plan, itwas bound by all sections of it including article IX.Since the Respondent had the right unilaterally to ter-minate the Plan, its termination did not violate Section8(a)(5) and(1) of the Act.6Compare, e g , section 4, article 1 of the pension and insurance agree-ment inWestinghouseElectric Corp.,188 NLRB No 126, relied on by themajority in that case to justify the employer's unilateral action I see nomaterial distinction between the "reservation" clause inWestinghouseandthe similarly worded clause in the present caseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Trial Examiner: Upon a chargefiled on July 8, 1970, by Local 737, Laboratory Technicians,InternationalAlliance of Theatrical State Employees andMoving Picture Machine Operators of the United States andCanada, AFL-CIO,' herein called the Charging Party orUnion, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7 (Detroit, Mich-igan), issued a complaint on August 14, 1970. The complaintalleges in substance that T. T. P. Corporation, Jam HandyProductions Division, a Wholly-Owned Subsidiary of Tele-Tape Productions, Inc., herein called the Respondent, unilat-erally terminated the contributions it had been making to apension plan covering its employees in an appropriate unitrepresented by the Union, and thereby interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and refused tobargain with the Union, in violation of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended. In itsanswer, duly filed, the Respondent admits some of the factualallegations of the complaint but denies the commission of anyunfair labor practice and raises certain affirmative defenses.Pursuant to notice, a hearing was held before me at De-troit,Michigan, on October 28, 1970. All the parties appearedat the hearing and were afforded full opportunity to be heard,to present evidence, and to examine and cross-examine wit-nesses. Subsequent to the hearing, the General Counsel andthe Respondent filed briefs which have been fully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTOn May 1,1968, The Jam Handy Organization,Inc., aDelaware corporation engaged in the production of motionpictures and related products for industrial and commercialuses at 2821 East Grand Boulevard,Detroit,Michigan, soldcertain of its production facilitiesto T. T.P. Corporation, aWholly-Owned Subsidiary of Tele-Tape Productions, Inc.,'The name of the Charging Party appears as amended at the hearing 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDand became an operating division of T. T. P. Corporation.Tele-Tape Productions, Inc., a Delaware corporation whichmaintainsits principal office and place of business at Chicago,Illinois, has been at all times material herein engaged in pro-ducing commercial films and providing technical services andfacilities for the production of national television shows andrelated services at its place of business at 2821 East GrandBoulevard, Detroit,Michigan, the only facility of the Re-spondent involved in this proceeding.During the 12-month period ending July 31, 1970, whichperiod is representative of its operations at all times materialherein, the Respondent, in the course and conduct of itsbusiness operations, received gross revenue for its services inexcess of $6,000,000, of which more than $50,000 was re-ceived respectively from General Motors Corporation, en-gaged in interstate commerce under the Act by reason ofannually shipping products valued at more than $50,000 outof itsMichigan plants directly to points outside the State ofMichigan, and from Westinghouse Broadcasting Co., Inc.,and engaged in interstate commerce under the Act by reasonof annual revenues from radio and television station opera-tions in excess of $100,000. The Respondent at the hearingadmitted, and I find, that it is an employer engaged in com-merce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent at the hearing admitted, and I find, thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe only issues in this proceeding are whether the Re-spondent, by unilaterally terminating its contributions to apension plan covering its employees in a unit represented bythe Union, interfered with, restrained, and coerced its em-ployees, and refused to bargain with the Union, in violationof Section 8(a)(1) and (5) of the Act.A. Bargaining RelationsThe facts, based on agreements of the parties or undisputedtestimony, show that the Union has been for many years andat all times material herein the representative of the em-ployees in the following unit, which the parties agree is appro-priate:All employees at the Respondent's 2821 East GrandBoulevard,Detroit,Michigan, place of business, en-gaged in the production and processing of motion pic-tures and television pictures, including employees en-gaged in laboratory, chemical mixing, film inspection,slidefilm laboratory operation, library,maintenance,film editing and slidefilm darkroom employees, but ex-cluding all other employees, office clerical employees,and guards and supervisors as defined by the Act.The three most recent collective-bargaining contracts relatingto this unit were placed in evidence by the General Counsel.The first of the three covered the period September 1, 1965,through August 31, 1967, and was executed on June 6, 1966,by the Union with The Jam Handy Organization, Inc. TheJam Handy Organization, Inc., on May 1, 1968, sold its assetsand transferred its employees to the Respondent, which con-tinued to recognize and bargain with the Union as the repre-sentative of its employees in the appropriate unit. A contractcovering the period September 1, 1967, through August 31,1969, was executed on September 4, 1968, by the Union withthe Respondent. The latest contract between these partiescovers the period September 1, 1969, through August 31,1972, and was executed on February 20, 1970.B.Establishment of Retirement Income PlanJamison Handy, who was then president of The JamHandy Organization, Inc., sent the employees a letter datedJune 15, 1965, which stated as follows:Dear Fellow Member:After some years of study, our Financial Departmenthas developed a new Retirement Income Plan specifi-cally for all Members of The Jam Handy Organization.Without contribution from the Member, the Plan isretroactive in that it covers the individual's qualified pastservice, completely paid for by the Organization.The Plan, described in the attached booklet, willbecome effective on July 1 of this year. In essence, thePlan allows for regular contributions by each Member,with the Organization contributing approximately twiceeach individual's investment-all funds under NationalBank of Detroit trustee supervision and security.Every eligible member wishing to join should apply byJune 25, 1965. To make your application, please fill outthe card enclosed with this letter, carefully and com-pletely, and send it to Mr. Fred England by June 25.In order to receive credit for service rendered prior toJuly 1, 1965, those who are eligible to join the Plan nowmust do so before the Effective Date (July 1, 1965).You will need to read the booklet carefully. If youwish help in reaching your understanding of any part ofthe Plan, please contact the Financial Department.The booklet referred to in this letter contained an explanationof the plan, and set forth the terms of theplan, including thefollowing provision in article IX, section 9.1, thereof:The Company hopes and expects to continue the Planindefinitely but necessarily reserves the right to amendthe Plan at any time or from time to time for any reasonor to terminate the Plan in its entirety. The Companydoes not undertake to maintain the Plan or the Trust ineffect or existence for any fixed or minimum period.The parties stipulated at the hearing that the retirementincome plan was unilaterally instituted by The Jam HandyOrganization, Inc., effective July 1, 1965; that it was not thesubject or result of negotiations with the Union; and thatthere were no negotiations about the plan from July 1, 1965,through June 25, 1970, and no request for such negotiationsby The Jam Handy Organization, Inc., the Respondent, orthe Union.The only witness at the hearing, called by the GeneralCounsel, was Merle Rose, who has been employed by TheJam Handy Organization, Inc., and by the Respondent, andfor about 20 years has been the business representative whoparticipated in negotiating the collective-bargaining contractson behalf of the Union. He testified credibly and withoutdispute that the Union, in negotiating the 1965-67 contract,accepted "less of a monetary settlement" than it would haveotherwise because it took into consideration the money beingpaid by the employer into the pension plan, but that theUnion did not thereafter consider the plan in making itscontract demands on the Respondent. Rose also testified, oncross-examination by the Respondent, that he was aware,when he first received the plan, of the provision that theemployer could terminate it at any time; that "we were notconcerned that they were going to drop it at the time notwhen they had just instituted it," and not "After waitingmany years to get a pension plan into effect ... "; that he washappy with the Plan as he received it; that he did not protestto the employer regarding its failure to negotiate about theplan nor request such negotiations; and that he felt the planwas a benefit to which the unit employees were entitled. T.T.P. CORP.243Each of the three contracts in evidence has a section enti-tled "G. SEVERANCE" which provides for lump sum pay-ments upon severance in amounts based on length of service,the provision for 25 or more years being "6 months, or Com-pany policy." Rose testified that this provision was discussedduring contract negotiations, that "Company policy" was"understood to mean pension plan," and accordingly that anemployee severed after 25 years' service could choose 6months' severance pay or the plan benefits. As he also tes-tified, this was the only discussion during contract negotia-tions of any matter pertaining to the plan, and the only refer-ence pertaining to the Plan in the contracts.The plan continued in effect after the sale and transfer tothe Respondent on May 1, 1968. The Respondent made theemployer contributions, participating employees made theircontributions,' and employees who retired received thebenefits provided by the plan.' This continued until June 25,1970.C. Termination of the PlanHerbert Hall, who was stipulated at the hearing to be"president of the Jam Handy Producitons, Inc. throughoutthe month of June 1970," sent a memorandum dated June 25,1970, to "All JHPeople" which stated:Effective June 23, 1970, the Board of Directors of T. T.P. Corporation has found it necessary to terminate par-ticipation in The Jam Handy Organization RetirementPension Fund which has included many JHP employeesas members.This action was required because of current economicconditions. The contribution of JHP paid not only forbenefits for current employee service, but also requiredcontributions for many years of past service. As a result,the cost was considerable, and not realistic under presentconditions.Negotiations are already underway with the trustee ofthe Fund (National Bank of Detroit), to attempt to as-sure continued benefits to JHP employees who haveretired. If sufficient money is in the fund, allocations willbe made toward potential rights of non-retired em-ployees. All present JHP employees who have been con-tributing will receive all of their contribution bach with3% interest. No money from the Fund will be returnedto JHP, TTP or JHO.Looking toward the return ofnormal business condi-tions in the future, T. T. P. is studying the adoption ofa retirement fund tied to corporate profits. As soon asthe company is operating profitably, it is the hope ofmanagement that a new plan will be made available.The Respondent in its answer admits the allegation of thecomplaint that "At its meeting of June 23, 1970 the Board ofDirectors of T. T. P. Corporation reached theunalterabledecision to terminate the continuing participation under saidpension plan ...."The Respondent also stipulated at thehearing that this decision was unilateral, and asserted that"We contend of course it was not a subject of negotiationsand we did not negotiate about it." As of June 23, the Re-spondent and the employees discontinued making paymentsinto the plan. No notice had been given to the Union thattermination of the plan was being contemplated. Rose tes-tified that he received a copy of the Hall memorandum on'Rose testified that the employees contributed 2-1/2 percent of theirweekly wages, and that he thought the employer contributions were 5 per-cent.'Rose testified that there were about 28 employees in the unit at the timethe 1967-69 contract was negotiated with the Respondent, and about 14 atthe time of the hearing.July 7, and that he filed the charge giving rise to the instantproceeding on the following day, July 8.Shortly after Rose filed the charge, he and Shop StewardSchroff met with England, who the parties agreed at thehearing was "vice president of finance, Jam Handy Produc-tions" throughout the year 1970, regarding Union mattersunrelated to the plan. Rose told England at this time that hehad filed a charge, to which England replied only "that it wasinformation." At a similar meeting in August at wgich thesame individuals were present, England asked if Rose wouldwithdraw the charge as the Respondent was not financiallyable to carry out the terms of the plan. When Rose refusedto withdraw the charge, England indicated that the bankholding the plan funds was being prevented from carrying outthe program of paying off the employees' contributions plus3 percent. At another such meeting with the same partici-pants in late August or early September, England again re-quested that the charge be withdrawn, and indicated that theRespondent was investigating another possible pension plan.Rose asked that the original plan be restored but Englandreplied that the Respondent was financially unable to do so.On or about September 18, Rose and Schroff had a meetingwith England and Mulvahill, described by Rose as the "newchairmanof the board of the Tele-Tape Productions and T.T. P." Mulvahill asked the Union representatives to with-draw the charge, and, as Rose testified: "indicated at thattime that he would put in writing that he would institute newpension plan by January 1, 1971 if it was economically feasi-ble. This pension plan would be retroactive to June 23." AsRose further testified, Mulvahill gave no description of thenew plan as "he didn't know exactly what it would be, justthat he would come up witha pensionplan by January 1st,1971," and Mulvahill at no time explained what he meant by"economically feasible" nor who would decide whether anyproposed plan met this criterion. There was some discussionat this meeting about the method of distributing the moneyemployees had invested in the plan.Rose testified, on cross-examination by the Respondent,that he never sought to bargain about the plan during thenegotiation of the later contracts as the matter never had beennegotiated and was a benefit the employees already had; thathe did not discuss the termination of the plan with the Re-spondent before filing the charge; that he did not at any timethereafter demand that the Respondent bargain about theplan; and that the only references by the Respondent to thetermination of the plan were those made by England andMulvahill in the course of the discussions described above.D. The Respondent's MotionsAt the opening of the hearing in this proceeding, the Re-spondent moved for an adjournment of 30 days in order,among other grounds, that the parties might continue discus-sions already instituted regarding possible settlement of theissues involved. The General Counsel objected vigorously toany delay on the ground,inter alia,that the hearing hadpreviously been postponed to permit settlement discussion.The motion to adjourn was denied. Subsequent to the hear-ing, the Respondent requested in writing that the Chief TrialExaminer grant an extension of 2 weeks in the time set for thefiling of briefs as the parties were negotiating a settlement and"We are confident that all remaining questions will be com-pletely resolved by that time." The requested extension towhich there was no objection was granted. Briefs were never-theless thereafter filed, by the Respondent on November 27and by the General Counsel on November 30, 1970. TheRespondent states in its brief: "Although it may be self-serving, the Employer urges that the Board take notice of therepresentations contained in the Employer's letter to the 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDChief Trial Examiner dated November 18, 1970, whereby theEmployer requested an extension of time for the filing ofbriefs and indicated that the Employer had offered to rein-state the Pension Plan in its entirety," and, accordingly, "theEmployer urges that the Board should ... grant the ' Em-ployer's motion to dismiss to permit the parties to resolve thisdispute between themselves."The General Counsel contends that the Respondent, byunilaterally terminating the plan, interfered with its em-ployees' Section 7 rights and refused to bargain with theUnion about a matter that was a mandatory subject of bar-gaining, in violation of Section 8(a)(1) and (5) of the Act.The Respondent maintains that it had no obligation tonegotiate with the Union regarding its discontinuance of theplan as the plan had originally been established unilaterally;the plan from its inception included a provision that theRespondent "reserves the right to ... terminate the Plan inits entirety"; the Union has waived its right to bargain aboutthismatter; the Union failed to proceed in accordance withthe contractual grievance and arbitration provisions; and theparties should be permitted to settle these issues betweenthemselves.The Respondent's motion to dismiss on theground that the parties should be given further opportunityto reach a settlement is hereby denied in view of the postpone-mentsalready granted for this purpose. The Respondent'smotions to dismiss on other grounds, made at the hearing andin its brief, are denied for the reasons set forth below.Concluding FindingsIt is established, by agreements of the parties and the entirerecord, that the Union was at all relevant times the collective-bargaining representative of the Respondent's employees inan appropriate unit. Section 8(a)(5) of the Act imposes uponan employer the obligation to bargain collectively with therepresentative of its employees, and Section 8(d) defines theterm "bargain collectively" as requiring an employer:to meet at reasonable times and confer in good faithwith respect to wages, hours, and other terms and condi-tions of employment ....It is clear that a retirement or pension plan is a matterrelating to wages, hours, and other terms and conditions ofemployment which the Board and the courts hold to be amandatory subject of bargaining.' The duty to bargain aboutsuch a matter is a continuing one,' and an asserted relinquish-ment by a union of its right to bargain about such a mattermust be in "clear and unmistakable" language.' Silence as toretirement and pensions in the collective-bargaining con-tracts did not constitute relinquishment of the Union's statu-tory right to bargain about retirement and pensions,' nor didthe fact that the Respondent established the retirement in-come plan unilaterally.' The unilaterally-adopted article IX,section 9.1 of the plan, providing that the employer couldamend or terminate the plan, likewise did not indicate thatthe Union had agreed that it was foreclosed from bargaining°Inland SteelCo. v. N.L.R.B.,170 F.2d 247 (C.A. 7), cert.denied 336U.S. 960, enfg.77 NLRB 1.Long Lake Lumber Company,160 NLRB1475, 1479.The Timken Roller Bearing Companyv.N.L.R.B.,325 F.2d 746, 751(C.A. 6), cert.denied 376U.S. 971;N.L.R.B. v.Perkins Machine Company,326 F.2d 488(C.A.1);LongLake Lumber Company, supra;New YorkMirror,151NLRB 834, 839;Intracoastal Terminal,Inc.,125 NLRB 359.'The Timken Roller Bearing Company v.N.L.R.B.,supra; N.L.R.B. v.Jacobs ManufacturingCo.,196 F.2d 680(C.A. 2);CenturyElectricMotorCompany,180NLRB No.174; Smith Cabinet ManufacturingCompany,Inc.,147 NLRB 1506.'Gravenslund OperatingCo.,168 NLRB 513.about a matter which was not covered in the collective-bar-gaining contracts.'Even were this language, which the Respondent arguesconstitutes a waiver, expressed in the contract, it must alsoappear "from an evaluation of the ... negotiations that the[particular]matter was `fully discussed' or `consciously ex-plored' and the union `consciously yielded' or clearly andunmistakably waived its interest in the matter."10 There wasin the present case no discussion of the plan in the contractsor in the contract negotiations.Further, it is clear that the Union's conduct in this case didnot constitute a waiver of its right to bargain on this matter.The Union accepted the Respondent's unilateral adoption ofthe plan without objection because it was satisfied with itsterms."The plan hadbeen in existencefor years and hadbecome an integral part of the existing conditions of employ-ment on which the employees had a right to rely. As theBoard and the courts have held, "Good faith compliance withSections 8(a)(5) and (1) of the Act presupposes that an em-ployer will not alter existing `conditions of employment'without first consulting the exclusive bargaining representa-tive selected by his employees, and granting it an opportunityto negotiate on any proposed changes."1z When the Respond-ent unilaterally announced to the employees its decision toterminate its contributions to the plan, the Union promptlyfiled a charge with the Board, and refused thereafter to with-draw the charge when repeatedly requested by the Respond-ent to do so. It is apparent, in all the circumstances of thiscase, that it cannot be said that the Union "consciouslyyielded or clearly and unmistakably waived its interest in thematter,"" or its statutory right to insist upon bargaining withrespect to this issue." I find no merit, therefore, in the Re-spondent's defense that the Union, as a result of article IX,section 9.1, or by its conduct, waived its right to bargainabout the plan. I likewise find no merit in its defense that theUnion was foreclosed from filing the charge herein becauseit failed to utilize the contractual grievance and arbitrationprovisions as to a matter never covered in the contracts."Accordingly, I find that as the subject of the retirementincome plan, which had been in effect for 5 years, was notdiscussed during contract negotiations, and as the contractscontained no express provision granting the Respondent theright to take unilateral action with regard thereto, the Re-spondent was under a statutory duty to bargain about itsdecision to discontinue making contributions to the plan.16 Ithas been long established that unilateral actions which resultin changes in the terms and conditions of employment ofemployees are violations of an employer's statutory bargain-'SeeHooker Chemical Corporation,186 NLRB No. 49;Rockwell-Stand-ard Corp.,166 NLRB 124;TheBeacon Journal PublishingCompany,164NLRB734; New York Mirror,151 NLRB 834, 840.11The Timken Roller Bearing Company v. N..L.R.B., supra; N.L.R.B. v.Perkins Machine Company, supra,'N.L.R.B. v. The Item Company,220 F.2d956 (C.A. 5), cert. denied 350 U.S. 836;Rockwell-Standard Corp., supra.11As theBoard statedinInland Steel Company(see n.4, above), 77NLRB 1, 14: "The most that can beassumed fromthe Union's failure duringthe contractnegotiations to bargainor affirmatively to evincean interest inthe immediatenegotiationof the retirementprogram, is that the Unionacquiescedin the programas it existed ...."1'N.L.R.B. v. DothanEagle, Inc.,434 F.2d 93 (C.A. 5), quoting from theCourt's decision inArmstrong Cork Co. v. N.L.R.B.,211 F.2d 843." Hooker Chemical Corporation, supra; New York Mirror, supra; SmithCabinet Manufacturing Company, Inc., supra; Proctor Manufacturing Cor-poration, 131 NLRB 1166, 1169." LeRoy Machine Co., Inc.,147 NLRB 1431, 1439." The Timken Roller Bearing Company v. N.L.R.B., supra,751;Graven-slundOperating Co.,168 NLRB No. 72.16New Orleans Board of Trade, Ltd.,152 NLRB 1258;LeRoy MachineCo., Inc., supra; N.L.R.B. v. Jacobs Manufacturing Co., supra. T.T.P. CORP.Ing obligation even where motivated solely by economic con-ditions." Accordingly, I find that the Respondent, by unilat-erally terminating its contributions to the retirement incomeplan on behalf of its employees in the appropriate unit on andafter June 23, 1970, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, and refused to bargain with the Union, inviolation of Section 8(a)(1) and (5) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth inSection IIIabove, occurring in connection with its operations describedin Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that the Respondent cease and desisttherefrom and from any like or related interference with therights of its employees guaranteed in Section7 of the Act, andthat it take certain affirmative action designed to effectuatethe policies of the Act.I have found that the Respondent violated Section 8(a)(1)and (5) of the Act by unilaterally terminating its contribu-tions to the retirement income plan on and after June 23,1970, with respect to the employees in the appropriate unitrepresented by the Union. A make-whole order is appropriateto remedy such a unilateral discontinuance of an existingcondition of employment." I shall therefore recommend thatthe Respondent revoke this unilateral action, make the con-tributions which would have been made but for its unilateraltermination,"and bargaincollectively with the Union beforemaking changes in the retirement income plan or in any otherterm or condition of employment.Upon the basis of the foregoing findings of the fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.T. T. P. Corporation, Jam Handy Productions Division,a Wholly-Owned Subsidiary of Tele-Tape Productions, Inc.,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 737, Laboratory Technicians, International Al-liance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.All employees of the Respondent at its 2821 East GrandBoulevard, Detroit, Michigan, place of business, engaged inthe production and processing of motion pictures and televi-sion pictures, including employees engaged in laboratory,chemical mixing, film inspection, slidefilm laboratory opera-tion, library,maintenance, film editing and slidefilm dark-" NL.R.B v Katz,369 U S 736,Kroger Company v NL R B,401F 2d 682 (C.A 6, 1968),Gravenslund Operating Co, supra; Dixie OhioExpress Co.,167 NLRB 573" N.L.R.B v. United Nuclear Corporation,381 F 2d 972 (C A 10,1967),NLR.B v Dothan Eagle, inc., supra, Gravenslund Operating Co,supra; Dixie Ohio Express Co., supra." The amounts to be contributed by the Respondent and by the em-ployees participating in the plan can be determined by agreement of theparties or, if necessary, in a backpay proceeding SeeGravenslund OperatingCo., supra245room employees, but excluding all other employees, officeclerical employees, and guards and supervisors as defined bythe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.The Union is the exclusive representative of all em-ployees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of work,and other terms and conditions of employment.5.By unilaterally terminating its contributions to theretirement income plan on and after June 23, 1970, withrespect to the employees in the appropriate unit, the Re-spondent interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, and refused to bargain with the Union, and hasthereby engaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:20ORDERThe Respondent, T. T. P. Corporation, Jam Handy Pro-ductions Division, a Wholly-Owned Subsidiary of Tele-TapeProductions, Inc.,Detroit,Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from;(a) Interfering with, restraining, or coercing its employees,or refusing to bargain collectively with the Union, by unilat-erally terminating its contributions to the retirement incomeplan covering its employees in the appropriate bargainingunit represented by the Union.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Revoke its unilateral termination of its contributions tothe retirement income plan with respect to its employees inthe appropriate unit represented by the Union, make thecontributions which would have been made but for its unilat-eral termination, and bargain collectively with the Unionbefore making changes in the retirement income plan or inany other term or condition of employment. The appropriateunit is:All employees at the Respondent's 2821 East GrandBoulevard,Detroit,Michigan, place of business, en-gaged in the production and processing of motion pic-tures and television pictures, including employees en-gaged in laboratory, chemical mixing, film inspection,slidefilm laboratory operation, library,maintenance,film editing and slidefilm darkroom employees, but ex-cluding all other employees, office clerical employees,and guards and supervisors as defined by the Act.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDnel records and reports, and all other records necessary toanalyze the amount of the contributions due.(c) Post at its place of business in Detroit,Michigan,copiesof the attached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director for Region7, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are3t altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.22" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the Una: : States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 7, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with,restrain, or coerce our em-ployees, or refuse to bargain collectively with Local 737,Laboratory Technicians, International Alliance of TheatricalStage Employees and Moving Picture Machine Operators ofthe United States and Canada, AFL-CIO, by unilaterallyterminating our contributions to the retirement income plancovering our employees in the appropriate bargaining unitrepresentedby the Union.WE WILL NOTin any like or related manner interfere with,restrain,or coerce our employees in the exercise of the rightsguaranteed in Section7 of the Act.WE WILLrevoke our unilateral termination of our contri-butions to the retirement income plan with respect to ouremployees in the appropriate unit representedby the Union,make the contributions which would have been made but forour unilateral termination,and bargaincollectivelywith theUnion before making changes in the retirement income planor in any other term or condition of employment.The appro-priate unit is:All ouremployees at our 2821 East Grand Boule-vard, Detroit,Michigan,place of business, engagedin the production and processing of motion picturesand television pictures,including employees en-gaged in laboratory,chemical mixing,film inspec-tion,slidefilm laboratory operation,library, mainte-nance,film editing and slidefilm darkroomemployees,but excluding all other empoloyees,office clerical employees,and guards and super-visors as definedby the Act.DatedByT. T. P. CORPORATION,JAM HANDYPRODUCTIONSDIVISION,A WHOLLY-OWNEDSUBSIDIARY OFTELE-TAPEPRODUCTIONS,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 500 BookBuilding, 1249Washington Boulevard,Detroit,Michigan48226, Telephone 313-226-3200.